DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's After Final submission has been entered.
 
Response to Arguments
Applicant's arguments filed 8 July 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.  

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites “the vertical direction.” This should be “a vertical direction.”
Claim 29 recites a limitation regarding the “slider bottom” but does not state that the slider bottom is used instead of the flap. For the purposes of this office action it will be assumed that the flap is excluded by claim 29. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 30 recites “wherein when the bottom of the construction field tool is positioned away from any support surface.” Applicant’s figures and description show that the construction field container is supported by a conveyor that supports the construction field container from the bottom (see for example Figs. 13 and 14), and an overhead conveyor is only used for the print head module (such as shown in Figs. 8 and 9). It is unclear how the bottom of the container may be positioned away from any support surface when it is supported from the bottom by a conveyor. Thus, this limitation constitutes new matter. 
For the purposes of this office action this limitation will be interpreted as “wherein the bottom is unsupported when it is opened.” 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 recites “wherein the construction field tool has a slider bottom.” This broadens the limitation of claim 1 which states the bottom is a “horizontal slider.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claims 7 and 16 use the term “hydraulic means.” This term will be interpreted under 35 U.S.C. 112(f), as hydraulic means is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Claim 9 recites the limitations “means for process steps after construction of the 3D molded parts” and “means for automated removal of the 3D molded parts.” These limitations will be interpreted under 35 U.S.C. 112(f), as means for process steps and means for automated removal are not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16, 19, 23, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 20150183166 A1, hereinafter “Yoo”, cited in an IDS submitted 25 June 2019) in view of Allaman et al. (US 20080241404 A1, hereinafter “Allaman”). 

Regarding claim 1, Yoo teaches a device for manufacturing 3D molded parts (see title), characterized in that it comprises at least one or more construction field tools for manufacturing 

Yoo fails to explicitly teach wherein each one of the construction field tools includes a horizontal slider or a flap that opens the bottom.
In the same field of endeavor Allaman teaches that flaps may be positioned on the bottom of a piston-actuated build container in order to release unused powder into a powder recycling system ([0152]; see also Fig. 1 showing Louvered flaps (5); see also Fig. 6 showing flaps (8) below the build platform). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yoo and Allaman. Yoo teaches that the build material may be harvested at a harvesting system, which will allow the build material to be 

Regarding claim 2, Yoo teaches characterized in that the layering unit(s) are movable in the direction of Z or/and X ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; [0104]-[0105] teaches a height adjustor that can adjust the height of the powder fill head).

Regarding claim 3, Yoo teaches wherein the construction field tool(s) are movable in the direction of X or/and Y ([0018] teaches the conveyer system may move the build modules in a variety of directions including clockwise, counterclockwise, symmetrical, asymmetrical, etc.).

Regarding claim 4, Yoo teaches wherein the one or more construction field tools includes a plurality of construction field tools arranged in series and connected to each other (see Fig. 1 showing build modules 6 and 6a; [0088]).

Regarding claim 5, Yoo teaches wherein the one or more construction field tools and the at least one layering unit are controllable in a directed, coordinated manner ([0102] teaches that 

Regarding claim 6 and 13, Yoo teaches wherein the one or more construction field tools substantially have the dimensions of the 3D molded part to be manufactured ([0102] teaches that the build module has a height adjustable platform that moves upon deposition of powder; see Fig. 2B showing the false bottom of the build module; [0103]-[0104] teaches the incremental height adjustments of the height adjuster; [0131] teaches that printing is performed relative to a lot of factors, one of them being the dimension of the build module).

Regarding claim 7 and 16 Yoo teaches that the construction filed tools (build modules) are connected to each other via a conveyor module engagement means ([0018]; [0114] teaches female engagement means (22d) and male engagement means (22c); see Fig. 2C showing engagement means 23; under BRI a conveyer module (22) fits under a “rack”). By being on a conveyer the build modules are synchronized. 

Regarding claim 8, Yoo teaches wherein the device is configured to work in a synchronized manner ([0131] teaches a synchronizer for various components of the system).

Regarding claim 9, Yoo teaches wherein the device comprises means for process steps after construction of the 3D molded parts or/and the device comprises means for automated removal of the 3D molded parts ([0140]-[0141] teaches a diverter that diverts build modules for post-processing). 

Regarding claim 10, Yoo teaches a method for manufacturing 3D molded parts, wherein 3D molded parts are produced using known means of 3D printing (Yoo employs known means of 3D printing, which include depositing layers upon a surface), comprising a step of: 
producing each of the 3D molded parts in a separate ([0128] teaches that the layers within the build module adhere to each other to form a three-dimensionally printed article) construction field tool ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) by means of a layering unit ([0014] teaches a build station with a print head and a layering system) and that the construction field tools are preferably moved in a coordinated manner (see Fig. 1 showing the build modules on a conveyor); 
moving the construction field tool to multiple stations including a pre-unpacking station ([0026]-[0028] teaches the assembly comprises a harvesting system that may be connected to the conveyor) for discharging a loose powder around the part ([0028] teaches the harvesting system is adapted to separate loose powder from the one or more three-dimensionally printed articles).

Yoo fails to explicitly teach wherein each one of the construction field tools includes a horizontal slider or a flap that opens the bottom.
In the same field of endeavor Allaman teaches that flaps may be positioned on the bottom of a piston-actuated build container in order to release unused powder into a powder recycling system ([0152]; see also Fig. 1 showing Louvered flaps (5); see also Fig. 6 showing flaps (8) below the build platform). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yoo and Allaman. Yoo teaches that the build 

Regarding claim 11, Yoo teaches wherein the construction field tools are moved in a coordinated manner (see Fig. 1 showing the build modules on a conveyor).

Regarding claim 12, Yoo teaches wherein the one or more construction field tools includes a plurality of construction field tools arranged in series and connected to each other (see Fig. 1 showing the build modules on a conveyor); the one or more construction field tools and the at least one layering unit are controllable in a directed, coordinated manner ([0131] teaches a synchronizer that synchronizes the parts, including the build modules).

Regarding claim 14, Yoo teaches wherein the construction field tool(s) are movable in the X and/or Y directions Y ([0018] teaches the conveyer system may move the build modules in a variety of directions including clockwise, counterclockwise, symmetrical, asymmetrical, etc.); and the layering unit(s) are movable in the X and/or Z directions ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; [0104]-[0105] teaches a height adjustor that can adjust the height of the powder fill head).

Regarding claim 15, Yoo teaches wherein the device is configured to work in a synchronized manner ([0131] teaches a synchronizer that synchronizes the parts).

Regarding claim 19, Yoo teaches a device for manufacturing 3D molded parts (see title), characterized in that it comprises more than one construction field tools ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) for manufacturinq 3D molded parts, arranged in a movable manner ([0013] teaches build modules on a conveyer system), and at least one layering unit ([0014] teaches at least one printing system 4), also arranged in a movable manner ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; [0104]-[0105] teaches a height adjustor that can adjust the height of the powder fill head); wherein each of the construction field tools includes a bottom (height adjustable platform 17 continues with the construction field tool, see Figs. 2A and 2B) that moves with the construction field tool, wherein the bottom has a closed configuration (height adjustable platform 17 closes the bottom of the construction field tool, see Figs. 2A and 2B) for moving a part in particulate material bed.
Yoo fails to explicitly teach wherein each one of the construction field tools includes a horizontal slider or a flap that opens the bottom.
In the same field of endeavor Allaman teaches that flaps may be positioned on the bottom of a piston-actuated build container in order to release unused powder into a powder recycling system ([0152]; see also Fig. 1 showing Louvered flaps (5); see also Fig. 6 showing flaps (8) below the build platform). 


Regarding claim 23, Yoo teaches wherein the device includes parallel construction field tools including a first construction field tool (see 6a, Fig. 1) and a second construction field tool (see 6h or 6g in Fig. 1), wherein the at least one layering unit includes a layering unit that is a single module (printing system 4 is a single module, see Fig. 1)
Regarding the rest of the methods recited in claim 23, an apparatus is defined by what it is, not what it does. See MPEP 2114 "[A]pparatus claims cover what a device is, not what a device does." citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus”. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Yoo is capable of coating and printing on the first construction field tool and then coating and printing on the second construction field tool in a single pass along a traversing axis (powder layering system 3 is arranged before printing station 4 in Fig. 1, thus as the separate construction 

Regarding claim 30, Yoo teaches a device for manufacturing 3D molded parts (see title), characterized in that it comprises at least one or more construction field tools for manufacturing 3D molded parts ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) , arranged in a movable manner ([0013] teaches build modules on a conveyer system), and at least one layering unit ([0014] teaches at least one printing system) including a print head and a coater ([0022] teach that a print head and powder fill head), also arranged in a movable manner ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; [0104]-[0105] teaches a height adjustor that can adjust the height of the powder fill head; see also [0022]), wherein the bottom is closed (the height adjuster allows for a closed bottom while the part is being produced) for moving the construction field tool with a part and loose powder from a work area for constructing the part to a next (see the circle of work positions in Fig. 1) work position; wherein the construction field tool moves to a pre-unpacking station ([0026]-[0028] teaches the assembly comprises a harvesting system that may be connected to the conveyor) for discharging a loose powder around the part ([0028] teaches the harvesting system is adapted to separate loose powder from the one or more three-dimensionally printed articles).

Yoo fails to explicitly teach wherein each one of the construction field tools includes a horizontal slider or a flap that opens the bottom and the bottom of the construction field tool is positioned away from any support surface.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yoo and Allaman. Yoo teaches that the build material may be harvested at a harvesting system, which will allow the build material to be recycled ([0149]). Yoo further teaches that a perforated build plate may be used to facilitate the removal of loose powder from the printed part ([0149]). Allaman teaches a similar perforated build surface in the form of a mesh supported above a louvered structure or flap ([0096]; Fig. 1 shows a mesh 4 above louvered structure 5). Both references teach the recycling of build materials from a piston-actuated build plate according to predictable methods and thus the recycling methods are obviously substitutable between each other. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Allaman and further in view of Ooba et al. (US 20160107387 A1, hereinafter “Ooba”). 

Regarding claim 18, Yoo teaches a device for manufacturing 3D molded parts (see title), characterized in that it comprises at least one or more construction field tools ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) , arranged in a movable manner ([0013] teaches build modules on a conveyer system), and at least one layering unit ([0014] teaches at least one printing system), also arranged in a movable manner ([0023] 
Yoo fails to explicitly teach a plurality of layering units wherein the layering unit is a single module and includes a printhead connected to and arranged between a first coater and a second coater, wherein the print head and coaters travel together on a traversing axis for coating with a layer of powder material and selectively applying a binder in both a forward and reverse direction of travel along the traversing axis.
In the same field of endeavor Ooba teaches that a plurality of layering units may be in the form of single modules (shaping unit 4, 30, 60, 100, 130, 130', 151, or 170 shown in Figs. 1-4 and 8-27; see Figs. 4a -4c showing the shaping unit joined as a single module) and includes a printhead (see binder liquid supply device 8, 9, 65 to 67, 111 to 118, 132, 132', 133, 133', 134, 134', 155, 156, 174 to 176) connected to and arranged between a first coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173; thus a printhead is arranged between two coaters such as printhead 8 in Fig. 4a arranged between 6 and 7) and a second coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173), wherein the print head and coaters travel together (see Fig. 4a-4c showing traveling together; compare 4a to 6a-6c where they do not travel together) on a traversing axis (see the arrows in Figs. 4a-4c; Fig. 9) for coating with a layer of powder material and selectively applying a binder in both a forward (see Fig. 9 showing application in a forward movement and backward movement) and reverse direction (see Fig. 9 showing application in a forward movement and backward movement) of travel along the traversing axis. Yoo also teaches that the layering units may be spaced apart on a horizontal axis (see Figs. 6a to 7a). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the printing of Yoo with the layering unit of Ooba. Ooba teaches that using a shaping unit with multiple powder laying nozzles and printing nozzles that are operated in the forward and reverse direction the printing is fast and highly efficient ([0230]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons. 

Claims 22 and 24 is are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Allaman and further in view of Ooba. 

Regarding claim 22 Yoo fails to explicitly teach wherein the layering unit is a single module and includes a printhead connected to and arranged between a first coater and a second coater, wherein the print head and coaters travel together on a traversing axis for coating with a layer of powder material and selectively applying a binder in both a forward and reverse direction of travel along the traversing axis.
In the same field of endeavor Ooba teaches that a the layering unit may be a single module (shaping unit 4, 30, 60, 100, 130, 130', 151, or 170 shown in Figs. 1-4 and 8-27; see Figs. 4a -4c showing the shaping unit joined as a single module) and includes a printhead (see binder liquid supply device 8, 9, 65 to 67, 111 to 118, 132, 132', 133, 133', 134, 134', 155, 156, 174 to 176) connected to and arranged between a first coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173; thus a printhead is arranged 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the printing of Yoo with the layering unit of Ooba. Ooba teaches that using a shaping unit with multiple powder laying nozzles and printing nozzles that are operated in the forward and reverse direction the printing is fast and highly efficient ([0230]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons. 

Regarding claim 24, Yoo teaches wherein the at least one layering unit includes a first layering unit (printing system 4 and powder layering system 3, Fig. 1) and the construction field tools includes a first construction field tool (see 6a, 6h Fig. 1), wherein the first layering unit traverses (as the conveyor belt moves with conveyor modules 2a the layering unit traverses over the build modules, see Fig. 1) over the first construction field tool while the construction field tool is at a work position (see Fig. 1 showing build modules 6a and 6h in a work position as they are moved around the conveyor). 

In the same field of endeavor Ooba teaches that a the layering unit may be a single module (shaping unit 4, 30, 60, 100, 130, 130', 151, or 170 shown in Figs. 1-4 and 8-27; see Figs. 4a -4c showing the shaping unit joined as a single module) and includes a printhead (see binder liquid supply device 8, 9, 65 to 67, 111 to 118, 132, 132', 133, 133', 134, 134', 155, 156, 174 to 176) connected to and arranged between a first coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173; thus a printhead is arranged between two coaters such as printhead 8 in Fig. 4a arranged between 6 and 7) and a second coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the printing of Yoo with the layering unit of Ooba. Ooba teaches that using a shaping unit with multiple powder laying nozzles and printing nozzles that are operated in the forward and reverse direction the printing is fast and highly efficient ([0230]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons.  

Allowable Subject Matter
Claims 26 and 27 are allowed. 
Claims 25 and 29 are objected to but would be allowable if the objections are overcome. 

The following is an examiner’s statement of reasons for allowance: 

 Regarding claim 26, the prior art fails to teach the limitations of the independent claim including a movable layering unit that is a single module including a coater and a printhead, replacement or maintenance work of one of the multiple layering units can be performed while the device is manufacturing a part in a housing, and the device includes a redundant layering unit and a maintenance station outside of the housing. 
Regarding claim 27, the prior art fails to teach the limitations of the independent claim including the combination of the bottom opens when the construction field tool is at a pre-unpacking station for discharging a loose powder around the part and wherein each of the one or more construction field tools has marks for receiving the part when the loose powder is discharged. For example of the marks for receiving the part please see Fig. 6 marks 600. 
Regarding claim 29, the prior art fails to teach the limitations of the claim including limiting the opening to a horizontal slider wherein a partial movement of the slider bottom in a length direction creates openings along the length direction of the construction field tool

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                      
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742